UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7732


KAREEM JAMAL CURRENCE,

                Petitioner - Appellant,

          v.

E.K. CAULEY, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:11-cv-00088)


Submitted:   February 20, 2014            Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kareem Jamal Currence, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kareem Jamal Currence, a federal prisoner, appeals the

district     court’s     order       accepting    the       recommendation         of    the

magistrate      judge    and    denying   relief       on    his    28    U.S.C.    § 2241

(2012)   petition.         We    have   reviewed       the    record       and    find    no

reversible      error.         Accordingly,      although      we    grant       leave    to

proceed in forma pauperis, we affirm the district court’s order.

Currence   v.    Cauley,       No.   1:11-cv-00088       (S.D.      W.    Va.    Oct.    15,

2013).     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented         in    the     materials

before   this    court    and     argument     would    not    aid       the    decisional

process.

                                                                                  AFFIRMED




                                           2